Appeal from an order of the County Court of Broome County (Smith, J.), entered February 25, 2008, which classified defendant as a risk level three sex offender pursuant to the Sex Offender Registration Act.
Defendant pleaded guilty to criminal sexual act in the third degree and was sentenced to one year in the Broome County jail for engaging in a sexual relationship with a 15-year-old victim. Subsequently, the Board of Examiners of Sex Offenders assigned defendant a risk assessment score of 110, thereby presumptively classifying him as a risk level three sex offender. Following a hearing, County Court assigned defendant an additional five points under the category of prior criminal record, for a total score of 115, and classified him as a risk level three sex offender. Defendant now appeals, claiming that he was improperly assessed points for a history of drug or alcohol abuse and failure to accept responsibility. Given defendant’s testimony at the hearing, his statements during his presentence interview, and the victim impact statement, we conclude that the challenged assessments are supported by clear and convincing evidence and, therefore, we affirm (see People v Longtin, 54 AD3d 1110, 1111 [2008], Iv denied 11 NY3d 714 [2008]; People v Dubuque, 35 AD3d 1011, 1011-1012 [2006]; People v Ashley, 19 AD3d 882, 883 [2005]; see also People v Redcross, 54 AD3d 1116, 1116 [2008]).
Cardona, PJ., Mercure, Lahtinen, Malone Jr. and Stein, JJ., concur. Ordered that the order is affirmed, without costs.